[EDITORS' NOTE:  THIS PAGE CONTAINS HEADNOTES. HEADNOTES ARE NOT AN OFFICIAL PRODUCT OF THE COURT, THEREFORE THEY ARE NOT DISPLAYED.] *Page 501 
The Special Term found that the defendant corporation, F.W. Kraft  Sons Company, having theretofore refused to pay its obligation to the plaintiff when due, in effect transferred its property to its stockholders for less than the full value of the property; and that such transfer was made and intended to prevent the plaintiff from enforcing his right as a creditor against the *Page 504 
property so transferred. These findings, we think, are in accord with the weight of the evidence.
The judgment of the Appellate Division should be reversed and that of the Special Term affirmed, with costs in this court and in the Appellate Division.
CRANE, Ch. J., LEHMAN, O'BRIEN, HUBBS, CROUCH, LOUGHRAN and FINCH, JJ., concur.
Judgment accordingly. *Page 505